In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00015-CV
     ___________________________

     LAVELL FAIRBANKS, Appellant

                     V.

  HILLCREST APARTMENTS, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2021-005622-1


 Before Sudderth, CJ.; Kerr and Birdwell, JJ.
    Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       Appellant’s brief was due May 5, 2022, but he did not file a brief. See Tex. R.

App. P. 38.6(a). On June 6, 2022, we notified Appellant that his brief had not been

filed, and we warned that we could dismiss the appeal for want of prosecution unless,

within ten days, Appellant filed a brief along with an accompanying motion

reasonably explaining the brief’s untimeliness. See Tex. R. App. P. 10.5(b), 38.8(a)(1),

42.3(b). More than ten days have passed, but we have not received a response.

       Because Appellant has failed to file a brief as the Rules of Appellate Procedure

require, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1),

42.3(b), (c), 43.2(f).



                                                      Per Curiam

Delivered: July 21, 2022




                                           2